Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	
	Reissue Applications
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Pat. No. 10,350,070 (“the ‘070 patent”) is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Amendment
The amendment to the claims filed on 12/02/2022 is objected to as not complying with the requirements of 37 CFR 1.173(b)(2) and (d)(1)&(2) because each change relative to the ‘070 patent has not been properly marked.  37 CFR 1.173(b)(2) and (d)(1)&(2) state:
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added. [Emphasis Added]

The claims presented in the amendment filed 12/02/2022 do not include markings with respect to the original claims of the ‘070 patent.  New claims 22 and 42-43 should be underlined in their entirety, marked as new, and any omitted claim language with respect to any previous amendment should just be eliminated without markings.  
These corrections should be submitted with the next correspondence.

Specification
The amendment to the specification filed 11/17/2022 is objected to as not being filed with correct markings.  See MPEP 1453.  Specifically, 37 CFR 1.173(d) states “The matter to be omitted by reissue must be enclosed in brackets.”  The amendment to the specification filed 11/17/2022 includes double brackets to indicate the omitted text.  A new amendment to the specification should be submitted with correct markings.  The amendment to the specification filed 11/17/2022 has not been approved.
The disclosure is objected to because of the following informalities: in col. 4, ll. 14 and 19, the description refers to buck’s fascia as 6h; however, the location of buck’s fascia previously in the description at col. 2. l. 53-54 and on the drawings is indicated as 6j.  
The amendment to the specification filed 01/06/2021 should include the issued patent number of parent application no. 14/986,484.
Appropriate correction is required.

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been withdrawn in light of the amendment to the claims and the cancellation of claim 10.  

Claim Rejections - 35 USC § 251
Original Patent
	The rejection of claims 1-2 under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent has been withdrawn in light of the amendment to the claims and the cancellation of claims 1-2.
Claim Rejections - 35 USC § 112
The rejection of claims 1-2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in light of the amendment to the claims and the cancellation of claims 1-2. 
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in light of the amendment to the claims and the cancellation of claim 9.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,432,929 (“the ‘929 patent”) in view of either US Pat. No. 6,015,380 to Subrini (“Subrini”) or US Pat. No. 6,537,204 to Elist (“Elist”) and further with or without WO 2012/019429.  The present reissue claims 22 and 42-43 include limitations to a penile implant that includes an elongate body that includes a first edge and a second edge, each extending longitudinally and having a gap therebetween.  The claims additional require net sheeting or a network member abutting the inner and outer surface where the sheeting includes gauze.  The ‘929 patent generally claims the same structure but does not require the two edges.  However, the ‘929 patent in view of either Subrini or Elist provides all the limitations of the instant reissue claims (see 35 USC 102 and 103 rejections below) and would have been obvious to combine with the ‘929 patent at the time of the effective filing date of the underlying patent.  
Claims 22 and 42-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/859,648 (“the ‘648 application”) in view of either Subrini or Elist and further with or without WO 2012/019429.  The present reissue claims 22 and 42-43 include limitations to a penile implant that includes an elongate body that includes a first edge and a second edge, each extending longitudinally and having a gap therebetween.  The claims additional require net sheeting or a network member abutting the inner and outer surface where the sheeting includes gauze.  The ‘648 application generally claims the same structure but does not require the two edges.  However, the ‘648 application in view of either Subrini or Elist provides all the limitations of the instant reissue claims (see 35 USC 102 and 103 rejections below) and would have been obvious to combine with the ‘648 application at the time of the effective filing date of the underlying patent.  This is a provisional nonstatutory double patenting rejection.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 43 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6,015,380 to Subrini (“Subrini”).
Regarding claim 43, Subrini discloses a penile implant (see col. 1, ll. 5-6) comprising: an elongate unitary cylindrical body (see col. 2, ll. 5-6 and figs. 2 and 4) for subcutaneous implantation into a penis (the device is an implant; therefore, subcutaneous); said cylindrical body having two edges capable of mutually converging and mutually diverging depending on an erectile state of said penis; and further comprising a first gauze sheet/network member/net sheeting/mesh (DACRON strengthening strip; fabric will have openings in the weave making it read on gauze, net, and mesh) coupled to said cylindrical body (see col. 2, ll. 32-37) in a position enabling suturing of said cylindrical body to a corpora cavernosum of said penis (col. 2, ll. 10-12).  Regarding the elongate body comprising an inner surface, an outer surface, a first longitudinal edge, and a second longitudinal edge; see figure 4 below.  Additionally, the cylindrical body has two opposing longitudinal edges defining a longitudinal gap in said cylindrical body.  See fig. 4.  The sheeting is configured and dimensioned to permit anchoring of said elongate body to limit axial movement once implanted.  See col. 2, ll. 34-36.  The sheeting is disposed along an inside surface of said elongate body.  See col. 2, ll. 11-12 which state that the strip/sheet is intermediate the implant and the corpus cavernosum; therefor, the strip is “along an inside surface.”

    PNG
    media_image1.png
    164
    312
    media_image1.png
    Greyscale


Claim 43 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6,537,204 to Elist (“Elist”).
Regarding claim 43, Elist discloses a penile prosthesis/implant (see col. 1, ll. 7-10) comprising: an elongate unitary cylindrical body (see col. 3, ll. 1-2 and fig. 1) for subcutaneous implantation into a penis (col. 3, l. 64); the transverse cross section is at least in part arcuate (see fig. 4); said cylindrical body has two opposing longitudinal edges defining a longitudinal gap in said cylindrical body; and further comprising a first gauze sheet/network member/net sheeting/mesh (netting 70) coupled to said cylindrical body (see col. 4, ll. 51-53) in a position enabling suturing of said cylindrical body to a corpora cavernosum of said penis (see US. Pat. 4,204,530 incorporated by reference, specifically col. 2, ll. 48-57).  Regarding the elongate body comprising an inner surface, an outer surface, a first longitudinal edge, and a second longitudinal edge; see figure 2 below.  

 
    PNG
    media_image2.png
    300
    502
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 22 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Subrini or Elist in view of WO 2012/019429 (“the ’429 reference”).
Regarding claims 22 and 42, Subrini discloses a penile implant (see col. 1, ll. 5-6) comprising: an elongate unitary cylindrical body (see col. 2, ll. 5-6 and figs. 2 and 4) for subcutaneous implantation into a penis (the device is an implant; therefore, subcutaneous); said cylindrical body having two edges capable of mutually converging and mutually diverging depending on an erectile state of said penis; and further comprising a first gauze sheet/network member/net sheeting/mesh (DACRON strengthening strip; fabric will have openings in the weave making it read on gauze, net, and mesh) coupled to said cylindrical body (see col. 2, ll. 32-37) in a position enabling suturing of said cylindrical body to a corpora cavernosum of said penis (col. 2, ll. 10-12).  Regarding the elongate body comprising an inner surface, an outer surface, a first longitudinal edge, and a second longitudinal edge; see figure 4 below.  Additionally, the cylindrical body has two opposing longitudinal edges defining a longitudinal gap in said cylindrical body.  See fig. 4.  The sheeting is configured and dimensioned to permit anchoring of said elongate body to limit axial movement once implanted.  See col. 2, ll. 34-36.  The sheeting is disposed along an inside surface of said elongate body.  See col. 2, ll. 11-12 which state that the strip/sheet is intermediate the implant and the corpus cavernosum; therefor, the strip is “along an inside surface.”
Regarding claims 22 and 42, Elist discloses a penile prosthesis/implant (see col. 1, ll. 7-10) comprising: an elongate unitary cylindrical body (see col. 3, ll. 1-2 and fig. 1) for subcutaneous implantation into a penis (col. 3, l. 64); the transverse cross section is at least in part arcuate (see fig. 4); said cylindrical body has two opposing longitudinal edges defining a longitudinal gap in said cylindrical body; and further comprising a first gauze sheet/network member/net sheeting/mesh (netting 70) coupled to said cylindrical body (see col. 4, ll. 51-53) in a position enabling suturing of said cylindrical body to a corpora cavernosum of said penis (see US. Pat. 4,204,530 incorporated by reference, specifically col. 2, ll. 48-57).  Regarding the elongate body comprising an inner surface, an outer surface, a first longitudinal edge, and a second longitudinal edge; see figure 2 above.  
Each reference fails to teach the sheeting/gauze disposed along an outside surface of said elongate body; the net sheeting abutting the outer surface of the elongate body; or the net sheeting being coupled to an outer surface of the elongate body.  
However, the ‘429 reference teaches expanded polytetrafluoroethylene (PTFE) flakes (11) on the exterior and interior surface of a penile implant.  See figs. 1 and 2.  The PTFE aids in the facilitation of in-growth of tissue cells so as to avoid sliding and displacement.  
One skilled in the art would have found it obvious to place additional sheeting/gauze (7 and 70, respectively) of both Subrini or Elist onto the outer surface of their respective inventions at the time of the effective filing date of the reissue patent.  The motivation for the incorporation of the teaching would have been in order to realize the benefits of reduced potential for sliding and displacement as taught by the ‘429 reference.  One would have expected the predictable results of penile implant placement and adherence of tissue.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970. The examiner can normally be reached Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferees:
/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                       
/Patricia L Engle/Acting SPRS, Art Unit 3993